Citation Nr: 1423992	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had a period of active duty for training from July 1989 to November 1989; he served on active duty from January 2003 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection for sleep apnea.  

The Veteran and L.H. appeared at a hearing before the undersigned Veterans Law Judge in November 2013. A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's current sleep apnea is causally related to his in-service complaints of sleep problems.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

VA treatment records and the results of a July 2012 VA examination show that the Veteran is currently diagnosed as suffering from obstructive sleep apnea; the current disability criterion is met.  

Service treatment records show that, while the Veteran was never diagnosed as suffering from sleep apnea during his active service, he did complain of difficulty sleeping.  A May 2004 record reflects that the Veteran complained of difficulty sleeping for the prior 7 months.  A December 2004 post-deployment health assessment reflects that the Veteran reported still feeling tired after sleeping.  

At his November 2013 hearing, the Veteran complained that he had difficulty sleeping during his active service.  A fellow soldier, L.H., testified that she observed the Veteran sleeping, and that he snored loudly and would stop breathing.  

Given the service treatment records and the testimony from the November 2013 hearing, the in-service incurrence criterion is satisfied.

The only remaining question is whether the Veteran's current sleep apnea is related to his in-service sleep problems.  The examiner from a July 2012 VA examination concluded that there is no causal connection; this opinion is inadequate, however, and of no probative value.

Remanding the claim for a new examination is unnecessary and unwarranted; the evidence of the case combined with the testimony of the Veteran and L.H. adequately show that the Veteran suffered from sleep apnea during his active service and continually thereafter.  His current condition results in the same symptoms as those reported during his active service, and service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


